The offense is the unlawful possession of intoxicating liquors for the purpose of sale.
The motion of the State to dismiss the appeal for want of a recognizance describing the offense, as required by Art. 903, C. C. P., must be sustained.
By Art. 923, C. C. P., authority is given this court to extend to the accused the privilege of entering into a new bond or recognizance. If this should be done and a certified copy of the new bond or recognizance, in compliance with the law, be filed in this court within fifteen days from the date of this order, the appeal will be reinstated.
The appeal is dismissed.
Dismissed.